Citation Nr: 1608362	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUE

Entitlement to restoration of improved pension benefits, to include whether termination of improved pension benefits was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to December 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, to terminate the Veteran's improved pension benefits effective May 1, 2006.

The Veteran had requested an opportunity to appear at a hearing before a Veterans Law Judge and such a hearing was duly scheduled in January 2016.  The Veteran was appropriately notified of the hearing date at his address of record, but did not appear for the hearing.  As a result, the Board deems the request for a hearing to have been waived. 


FINDINGS OF FACT

1. The Veteran was awarded improved pension benefits effective July 2003. 

2. In April 2006 the Veteran remarried, but did not inform VA of this remarriage until December 2010, creating an overpayment of his VA pension benefits.

3. The Veteran failed to respond to VA's requests for information regarding his spouse's income.

4. In December 2011, the Veteran was notified of the proposal to terminate VA improved pension benefits effective May 1, 2006 and was afforded more than 60 days to provide information or evidence regarding his eligibility to continued benefits to include his spouse's income; the Veteran responded that the amount of his spouse's income for the entire period was "unknown" because they had lost the records due to Hurricane Ike.

5. In June 2012, the Veteran's improved pension benefits were terminated, effective May 1, 2006; the debt association with the overpayment for the entire period was waived in December 2014.

6. The Veteran has not, to date, provided VA with complete information regarding his spouse's income sufficient to establish whether financial eligibility to improved pension benefits is shown.


CONCLUSIONS OF LAW

1. Termination of the Veteran's improved pension benefits was proper.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.23, 3.271, 3.277, 3.660, 3.661 (2015).

2. Entitlement to restoration of improved pension benefits is denied.  38 U.S.C.A. § 1521 (West. 2014); 38 C.F.R. §§ 3.23, 3.271, 3.277, 3.660, 3.661 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

In this case, the Board notes that the pertinent law is determinative of the Veteran's claim.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  This case is based solely on the amount of income which may be imputed to the Veteran for the time periods in question.  Therefore, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  As such, no further action is required pursuant to the VCAA.


Nonservice-Connected Pension Benefits

Nonservice-connected (improved) pension is payable to veterans of one or more periods of war who are permanently and totally disabled from nonservice-connected disabilities, which are not the result of their own willful misconduct.  See 38 U.S.C.A. § 1521(a).  Additionally, as is pertinent here, such veterans must meet legally prescribed net worth and annual income limitations.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).

In determining annualized countable income for pension purposes, all payments of any kind and from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included, except for certain relevant enumerated exclusions, as set forth below.  See 38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Where a veteran and spouse are living together, the separate income of the spouse will be considered as the veteran's income as provided in 38 C.F.R. § 3.262(b).

As a condition of granting or continuing pension, the Department of Veterans Affairs may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased pension.  38 C.F.R. §§ 3.277(a).

Any individual who has applied for or receives pension must promptly notify the Secretary of any change affecting entitlement, including change in income or marital status.  38 C.F.R. §§ 3.277(b).

The Secretary shall require an eligibility verification report when there is reason to believe that the beneficiary or his or her spouse may have received income other than Social Security during the current or previous calendar year or if the Secretary determines that an eligibility verification report is necessary to preserve program integrity. 38 C.F.R. §§ 3.277(c)(2)(ii), (iii).

An individual who applies for or receives pension as defined in § 3.3 of this part shall, as a condition of receipt or continued receipt of benefits, furnish the Department of Veterans Affairs an eligibility verification report upon request.  38 C.F.R. §§ 3.277(c)(3).

If VA requests that a claimant or beneficiary submit an eligibility verification report but he or she fails to do so within 60 days of the date of the VA request, the Secretary shall suspend the award or disallow the claim.  38 C.F.R. §§ 3.277(d).

Basic entitlement to pension exists if, among other criteria, a veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is established by statute every year and is reduced by a veteran's countable annual income.  "Annual income" includes a veteran's own annual income, and, where applicable, the annual income of a dependent spouse.  38 C.F.R. § 3.23(d)(4).

The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g)(1).

Termination of Benefits

As it relates to the issue of severance of non-service-connected pension benefits, the appeal does not arise from adjudication of a claim made by a claimant; rather they arise from the RO severing pension benefits.  The issue arises from action initiated by the RO, not the appellant.  Severance of pension benefits requires compliance with particular notification procedures under the law.  Specifically, when severance is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that benefits should be maintained.  38 C.F.R. § 3.105.

Facts and Analysis

The Veteran was in receipt of improved pension benefits effective July 2003; at the time these benefits were awarded, he was divorced with no dependents.  The Veteran remarried in April 2006.  In December 2010 the Veteran filed to add his wife to his award as a dependent, noting the date of the marriage in April 2007; he had not previously informed VA of his remarriage.

The Veteran submitted an Eligibiltiy Verification Report (EVR) in March 2009 in which he stated that he was not married and listed his income as $0.  Based on this erroneous information, the Veteran was notified in December 2009 that he was not required to submit an EVR for the year; he received the same notification in December 2010 and December 2011, because the file showed he had no income.  Each of these letters reminded the Veteran of his responsibility to inform VA if he or any family member, to include a spouse, were to receive income from any source, and to inform VA of any change in his status, such as if he were to marry or divorce.  

In December 2011, the Veteran was sent a notice which stated that his remarriage had been noted and that he had been asked in August 2011 to provide information concerning his wife's income since the date of their marriage.  The letter advised the Veteran that this financial information was necessary to demonstrate continued entitlement to improved pension benefits.  The letter also included a proposal to terminate the Veteran's benefit payments effective May 1, 2006 because the Veteran's eligibility was in question.  He was provided the necessary forms to complete to supply the necessary information.  In June 2012, the Veteran was notified that because the information had not been supplied, his benefits were terminated effective May 1, 2006.

In January 2012, the Veteran submitted an EVR showing that he was married and listing his spouse's income for the year of 2012 as "unknown."  He also included backdated EVRs which listed his spouse's income for the years 2007, 2008, 2009, 2010, and 2011 as "unknown."  In an attached statement, the Veteran indicated that "the amount could not be verified by me or my spouse . . . because all records of this information was lost during Hurricane Ike."  Further, the Veteran and his spouse were currently taking psychiatric medication and were "having difficulty remembering any employment over the years listed above." 

The Veteran in October 2014 sought waiver of overpayment assessed for the payment of improved pension benefits during the period at issue.  In support of his appeal, he submitted a financial status report which noted that his wife had been employed by Ross for the period from June 2011 to May 2012, and by Nestle Tollhouse Café for the period from December 2012 to June 2014.  He listed her current income as $0, but did not include any information regarding the amount of her income for 2014 prior to the end of her employment (the form submitted did not have a space to do so).

After reviewing the evidence, the Board finds that VA properly terminated the Veteran's improved pension benefits and completed all of the required procedural steps.  Upon learning that the Veteran may have been married and that his spouse may have earned wage income, the VA appropriately sought detailed clarification from the Veteran; the Veteran failed to respond.  The Veteran was notified of the proposal to terminate his pension benefits and provided in excess of 60 days to provide evidence or information to contest this.  The Veteran responded with only a partially completed set of the requested forms that omitted the critical income information sought, having listed his spouse's income for a 5 year period as "unknown."  Six months year following the proposal, VA proceeded with the proposed termination of the Veteran's improved pension benefits effective from May 1, 2006.  This termination was proper in accordance with 38 C.F.R. §§ 3.277, concerning such action when a payee fails to notify VA of pertinent status changes and fails to adequately provide pertinent requested information necessary for VA to determine eligibility.

The Board acknowledges that an error was made by VA in that the date of the Veteran's remarriage was in April 2007, not in April 2006, and that the effective date of the termination of pension benefits should properly be May 1, 2007.  Inasmuch as proper notice was given and proper procedures followed, and the underlying facts of the Veteran's failure to inform VA of the remarriage for several years (indeed, his submission of records as late as 2009 stating that he was single), and his failure to cooperate and provide the necessary income information, the error in the effective date does not render the termination of benefits improper.  Moreover, as the Veteran has been granted a waiver of the entire overpayment amount, there was no resulting financial detriment to the Veteran by the inclusion of the extra year of benefits in the original calculation of the overpayment.  However, the administrative records should be corrected to reflect the correct date of termination of improved pension benefits as May 1, 2007.

While the Board is sympathetic to the Veteran's financial hardship, and recognizes his honorable service to his country, it is bound by the laws and regulations governing VA benefits.  Because the laws and regulations dictate that pension benefits be terminated where necessary information to establish eligibility is not provided, the Board finds that termination of the Veteran's benefits was proper.  Furthermore, while the Veteran did supply a financial status report in October 2014 showing that his wife was no longer employed as of June 2014, he has not provided information regarding the amount of earnings during the period she was employed.  As such, VA is unable to determine whether the MAPR for the period of December 1, 2013 through December 1, 2014 of $16,569 was exceeded.  Without such information, eligibility for improved pension benefits cannot be verified and restoration of benefits must be denied.



ORDER

Termination of improved pension benefits was proper, although the effective date should be corrected to May 1, 2007.

Restoration of improved pension benefits is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


